Case 1:16-cv-00638-MKB-RLM Document 112 Filed 03/29/19 Page 1 of 1 PageID #: 1411




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MARAL AGARUNOVA,
  Individually and on Behalf of All Others Similarly         Case No. 16-CV-638(MKB)(RLM)
  Situated,

         Plaintiff,                                          NOTICE OF APPEAL

                             v.

  THE STELLA ORTON HOME CARE AGENCY,
  INC.,

         Defendant,


         Notice is hereby given that Defendant The Stella Orton Home Care Agency, Inc. appeals

  to the United States Court of Appeals for the Second Circuit from the Memorandum and Order

  of the Honorable Margo K. Brodie, dated and entered March 25, 2019, annexed hereto as Exhibit

  A, which denied Defendant’s Motion to Compel Arbitration and Stay the Action.

  Dated: New York, New York
         March 29, 2019

                                                       /s/ Philip K. Davidoff
                                                       Philip K. Davidoff, Esq.
                                                       Jeffrey Douglas, Esq.
                                                       FORDHARRISON LLP
                                                       60 East 42nd Street, 51st Floor
                                                       New York, NY 10165
                                                       Telephone: 212-453-5900
                                                       Attorneys for The Stella Orton Home Care
                                                       Agency, Inc.




                                                 1
